Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 1 of 10




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-2405-KLM

   Deborah Laufer,
        Plaintiff,
   v.

   2500 ARAPAHOE ST LLC,
         Defendant(s).


   PLAINTIFF'S SURREPLY MEMORANDUM IN OPPOSITION TO DEFENDANT’S
                          MOTION TO DISMISS


      I. The Applicable Standard

          Defendant attempts to muddle the issue of Fed. R. Civ. P. 12(b)(1), 12(b)(6)

   and summary judgment. First, Defendant claims that the standard of 12(b)(6)

   should not be applied because its motion is pursuant to 12(b)(1). Then the

   Defendant disingenuously argues that Plaintiff’s affidavit should not be considered

   because it did not raise any issues outside the face of the pleadings, yet

   Defendant also submits evidence and raises the issue of Plaintiff’s other litigation -

   an issue outside the pleadings. Quite simply, where the jurisdictional challenge is

   intertwined with the merits of the case, the standards of 12(b)(6) and Rule 56

   govern. That means a court cannot make a credibility determination, but must

   take the allegations as true, take any affidavits by the non-movant as true, and

   must interpret any inferences in the plaintiff’s favor.     Thus, the standards of

   12(b)(6) and 56 govern. Franklin v. Sav. Corp. v. United States, 180 F.3d 1124,



                                             1
Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 2 of 10




   1129 (10th Cir. 1999); Bell v. United States, 127 F.3d 1226, 1228 (10th Cir. 1997);

   Wheeler v. Hurdman, 825 F.2d 257, 259 (10th Cir. 1987); Davis ex rel. Davis v.

   United States, 343 F.3d 1282, 1296 (10th Cir. 2003); Sizova v. Nat'l Inst. of

   Standards & Tech., 282 F.3d 1320, 1324 (10th Cir. 2002); Mobley v. McDormick,

   40 F.3d 337, 340 (10th Cir. 1994); Begay v. Unites States, 188 F.Supp.3d 1047,

   1073-74 (D. N.M. 2016); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

   (1986); Hunt v. Cromartie, 526 U.S. 541, 550-55 (1999). Indeed, the submission

   and consideration of Plaintiff’s affidavit is entirely appropriate. Minor v. Gunga,

   2016 U.S. Dist. Lexis 191688, *4-5 (D.Colo. 2016), citing Pringle v. United States,

   208 F.3d 1220, 1222 (10th Cir. 2000); Holt v. Unites States, 46 F.3d 1000, 1003

   (10th Cir. 1995). Because Defendant raises a facial challenge, the allegations of

   the complaint must be taken as true. Because the Defendant also raises a factual

   challenge by going outside the face of the pleadings, the submission of Plaintiff’s

   affidavit is appropriate, and this Court must take as true the Plaintiff’s plans to visit

   her family in Colorado and travel throughout the State.

      II. Defendant’s References To Mann And Rizzi Are Unavailing

          Defendant’s reliance on Laufer v. Mann Hospitality, LLC, 1:20-cv-620-JRN,

   DE 15 (W.D. Tex. 9/30/20), is unavailing because the Mann decision is

   fundamentally flawed in every respect. Mann was appealed to the United States

   Court Of Appeals For the Fifth Circuit, no 20–50858, and Plaintiff is confident that

   the Mann decision will be reversed.




                                              2
Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 3 of 10




          Although the Mann decision is 10 pages long, it dedicates only a small

   portion of its opinion to the basis of its holding. Much of the opinion is dedicated to

   the standards under Fed. R. Civ. P. 12 and restating and describing the arguments

   of the plaintiff and defendant. Indeed, its actual rationale and holding does not

   begin until p. 8, where it states that Plaintiff lives too far away from Defendant’s

   physical hotel and does not provide any evidence suggesting any future plans to

   visit that hotel or the area surrounding the hotel, or that it did not believe she would

   visit the area.

          First, when it held that the Plaintiff had presented no evidence, it apparently

   overlooked her affidavit indicating her intent to travel to Texas. In the alternative, it

   made an improper credibility determination in violation of the standards governing

   Fed. R. 12(b)(1), 12(b)(6) and 56. Where issues of fact are central to both subject

   matter jurisdiction and a claim on the merits, a district court must assume

   jurisdiction and proceed to the merits. Montez v. Dep't of the Navy, 392 F.3d 147,

   149-50 (5th Cir. 2004). “In circumstances where ‘the defendant's challenge to the

   court's jurisdiction is also a challenge to the existence of a federal cause of action,

   the proper course of action for the district court . . . is to find that jurisdiction exists

   and deal with the objection as a direct attack on the merits of the plaintiff's case’

   under either Rule 12(b)(6) or Rule 56.” Id., quoting Williamson v. Tucker, 645 F.2d

   404, 415 (5th Cir. 1981).

          The Mann Court ignored these standards.




                                                3
Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 4 of 10




          Second, the Mann Court completely ignored the rules of statutory

   construction, the plain and unambiguous language of the statute and regulation,

   applicable Supreme Court precedent (including Spokeo, Havens Realty, Akins),

   the slew of decisions by Circuit Courts around the country recognizing

   informational injury, the slew of decisions within the Fifth Circuit recognizing

   informational injury, and the overwhelming weight of authority recognizing online

   reservation system injury. Despite these authorities being cited in Plaintiff’s brief,

   the Mann Court’s opinion does not reflect that the Court ever read or considered

   them. Indeed, Mann’s analysis is completely at odds with these authorities with no

   explanation or analysis as to why it departed from or declined to follow them.

          For the reasons cited in Plaintiff’s briefing previously filed in this case,

   Plaintiff has a cause of action and suffered injury in fact when she was deprived

   the information Defendant’s hotel was legally obligated to provide her. Under

   ample precedent, nothing additional is required and a court cannot judicially insert

   any additional requirements or language into the statute. The Mann Court violated

   this principle by adding its own requirement and essentially re-wrote the statute to

   suit its preferences.

          Second, this Court cannot, as did Mann, make a credibility determination.

   With respect to its point that Plaintiff lives too far away from the hotel, the Mann

   court relied entirely on cases involving physical property violations, where the

   plaintiff had encountered discrimination at the physical property and would only

   encounter it again by revisiting the physical property. In this respect, the Mann


                                             4
Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 5 of 10




   Court demonstrated a complete misunderstanding of the nature and locus of an

   injury involving online reservation or website discrimination and also overlooked

   that the entire nature and purpose of hotels is to serve customers traveling from

   afar. See, e.g. Camacho v. Vanderbilt Univ., 2019 U.S. Dist. Lexis 209202, *30

   (S.D.N.Y. 2019)(cases involving physical property discrimination are inapposite to

   website cases); Parks v. Richard, 2020 U.S. Dist. Lexis 86790 *6 (M.D. Fla.

   2020)(distance factor irrelevant because hotels cater to travelers from afar).

            The only website case cited by the Mann Court was Rizzi v. Hilton

   Domestic Operating Co., Inc., No. CV 18-1127, 2019 WL 5874327 (E.D.N.Y. July

   18, 2019), which it cited as standing for the point that a plaintiff did not have

   standing for website discrimination where he did not intend to visit the hotel. That

   is not what the Rizzi decision stood for. In Rizzi, the plaintiff sued for online

   reservation discrimination, but none of the websites he identified had anything to

   do with reservations. It did not stand for the proposition described by the Mann

   Court.

            Indeed, another court recently rejected the argument that Laufer needed to

   have an intent to travel to the area of the hotel and opined that she had a complete

   cause of action for injury she suffered simply by virtue of encountering a

   discriminatory online reservations system. See Laufer v. U.L.S.T., LLC dba

   Waterfront Hotel & Marina, 2020 U.S. Dist. LEXIS 206417 (N.D.Ill. 11/4/20).

      III. Defendant’s Criticism Of Plaintiff’s Other Lawsuits Is Unwarranted




                                             5
Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 6 of 10




          In addition to the cases cited in Plaintiff’s earlier brief, many other courts

   have recognized that the ADA and other such laws depend heavily on plaintiffs like

   Laufer to serve as private attorneys general. In Betancourt v. Ingram Park Mall,

   LP, 735 F.Supp.2d 587, 596-97 (W.D. Tex. 2010), one court cited Supreme and

   circuit court opinions in noting that Title III of the ADA is similar to other civil rights

   laws and that enforcement by an individual is private in form only, but such an

   individual vindicates an important public policy that Congress considered of the

   highest priority. In Dudley v. Hannaford Bros. Co., 333 F.3d 299, 307 (1st Cir.

   2003), the First Circuit noted that Congress had this intention in mind when it

   drafted the ADA because “Congress evinced its understanding ‘that enforcement

   would prove difficult and that the Nation would have to rely in part upon private

   litigation as a means of securing broad compliance.’"

          The Tenth Circuit has twice recognized the standing of testers in the ADA.

   Colo. Cross-Disability Coalition v. Abercrombie & Fitch Co., 765 F.3d 1205, 1211

   (10th Cir. 2014); Tandy v. City of Wichita, 380 F3d 1277, 1285-90 (10th Cir. 2004).

          Moreover, arguments about serial litigants or challenging civil rights

   plaintiff’s other litigation history is strongly disfavored. See Antoninetti v. Chipotle

   Mexican Grill, Inc., 614 F.3d 971 (9th Cir. 2010)(holding that a disabled plaintiff's

   history of prior litigation cannot be considered against him); Hensley v. Eckerhart,

   461 U.S. 424, 445 (1983) (“All of these civil rights laws depend heavily upon

   private enforcement, and fee awards have proved an essential remedy if private

   citizens are to have a meaningful opportunity to vindicate the important


                                               6
Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 7 of 10




   Congressional policies which these laws contain.”); Bruce v. City of Gainesville,

   177 F.3d 949, 952 (11th Cir. 1999); Mallory v. Harkness, 923 F.Supp 1546, 1551

   (S.D. Fla. 1996) (“Congress intended § 1988 to prompt plaintiffs to act as citizen

   enforcers or private attorneys general advancing our nation civil rights objectives

   and vindicating the liberty of all citizens.”). “Civil rights law depends heavily on

   private enforcement. Moreover, the inclusion of penalties and damages is the

   driving force that facilitates voluntary compliance with the ADA.” Parr v. L & L

   Drive-Inn Property, 96 F.Supp.2d 1065, 1082 (D. Hawaii 2000); Wilson v. Pier I

   Imports, 411 F. Supp.2d 1196, 1199 (E.D. Ca. 2006). One court in the Middle

   District of Florida stated: “[t]he long and short of this conclusion is that businesses

   do not regularly comply with the ADA.” A. Joseph Raetano v. Kally K’s Inc., No.

   808-cv-02104-T-17-TGW, 2009 WL 651808, at *7 (M.D. Fla. 2009). In the instant

   matter, “Defendant’s station is wholly due to non-compliance with the statute.” Id.

   It is Defendant, not Plaintiff, who is to blame for the instant lawsuit, because its

   facilities are badly non-compliant.    See also Wilson v. Pier I Imports, 411 F.

   Supp.2d 1196, 1199 (E.D. Ca. 2006)(defendant’s conduct must be “blameless”

   before it can express “righteous indignation”). In Gordon v. Virtumundo, Inc., 575

   F.3d 1040, 1069 (9th Cir. 2008)(J. Gould, Concurring), it was stated:

          Similarly, we accord standing to individuals who sue defendants that fail to
          provide access to the disabled in public accommodation as required by the
          Americans with Disabilities Act ("ADA"), even if we suspect that such
          plaintiffs are hunting for violations just to file lawsuits. See Molski v.
          Evergreen Dynasty Corp., 500 F.3d 1047, 1061-62 (9th Cir. 2007)("For the
          ADA to yield its promise of equal access for the disabled, it may indeed be
          necessary and desirable for committed individuals to bring serial litigation


                                             7
Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 8 of 10




          advancing the time when public accommodations will be compliant with the
          ADA.").

          It has been expressly recognized that such private attorney general

   provisions result in “frequent litigators,” and

          As a result, most ADA suits are brought by a small number of private
          plaintiffs who view themselves as champions of the disabled. For the ADA
          to yield its promise of equal access for the disabled, it may indeed be
          necessary and desirable for committed individuals to bring serial litigation
          advancing the time when public accommodations will be compliant with the
          ADA.

   Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1062 (9th Cir. 2007); D'Lil v.

   Best Western Encina Lodge & Suites, 538 F.3d 1031, 1040 (9th Cir. 2008).

   IV.    Defendant Has No Basis To Interfere With Other Cases

          Defendant and its counsel argue in favor of consolidation, of the

   requirement that Plaintiff submit briefs in other cases, and that this case be stayed

   pending that outcome. First, Defendant has no basis to argue what should be

   done in other cases or to interfere with them in any way, and cites no authority

   therefor. Second, Defendant also continues to fail to cite any case law supporting

   its argument in favor of consolidation or designation as related cases. Nor does

   Defendant provide anything other than generalized comments.

          Every hotel’s website is different. The issue in each case is whether the

   online reservations systems of each hotel accurately describes the accessible

   rooms and accessible features in each hotel.        Not even the law is uniform,

   because much depends on when the hotel was constructed, whether it is subject

   to the requirements of the 1991 ADA Standards, the 2010 ADA Standards, or the


                                               8
Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 9 of 10




   barrier removal requirement of pre-existing facilities pursuant to 42 U.S.C. Section

   12182(b)(2)(A)(iv). For example, in In Re Starbucks Corp., Access for Individuals

   with Disabilities, 326 F.Supp.3d 1370 (MDL 2018), consolidation was rejected by

   the Multidistrict Litigation Panel even though the cases at issue involved the same

   plaintiff, the same defendant and there were common violations in the multiple

   stores. The Panel reasoned that:

         [E]ach action involves a different Starbucks (in one case, two Starbucks are
         involved), and the unique circumstances in existence at that Starbucks at
         the time of plaintiff's visits. Even the alleged barriers are not the same from
         action to action. Although in all 21 actions, one specific alleged barrier
         concerns the absence of a lowered, 36-inch portion of the transaction
         counter available for use by wheelchair users, several of the actions involve
         additional alleged barriers, such as an inaccessible parking space or non-
         ADA compliant door hardware. Starbucks does not point to any common
         policies or procedures at issue, and it does not suggest that there will be
         any common witnesses other than plaintiff himself.


   As such, Defendant’s argument regarding related cases and consolidation are

   unsupported and baseless.

                                      Conclusion

         For the reasons set forth herein, and in Plaintiff’s Response in Opposition

   (#20), Plaintiff respectfully requests that this Court deny Defendant’s Motion to

   Dismiss.

                                            /s/Suzette M. Marteny Moore
                                            Suzette M. Marteny Moore
                                            Of Counsel, Thomas Bacon PA
                                            2690 S. Combee Road
                                            Lakeland, Florida 33803
                                            (863) 229-2140 (T)
                                            (863) 808-0586 (F)


                                            9
Case 1:20-cv-02405-KLM Document 26 Filed 11/23/20 USDC Colorado Page 10 of 10




                                             S.Moore@SMooreLaw.com
                                             Eservice@SMooreLaw.com
                                             Attorneys for Plaintif

                                  CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing was served via

   the Court's electronic filing system upon all parties of record this November 23,

   2020.

                                             /s/Suzette M. Marteny Moore
                                             Suzette M. Marteny Moore




                                            10
